Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pgs 2-3, with respect to the advisory action (4/09/2021) and the described potential rejection of claim 1 under 35 USC 103 as being unpatentable over Sugiura (US 10,471,568 B2) in view of Raehder (DE 4419208 C1) and Maeguchi (US 9,573,246 B2) have been fully considered but they are not persuasive. The applicant argues teaching reference Raehder teaches of a pre-tensioning force and “a pre-tensioning force is a force applied in the stretching direction…and is different from compression force…Thus the tensioning device 5 of Raehder is a device for stretching the coil spring”. However, the examiner notes the term “pre-tensioning” came from a machine translation error. When looking at the apparatus (5) in Fig 2, the spring mounts (7) are cone-shaped and appear to be unable to apply a tensioning force (Note, the dotted lined spring mount coming in towards the right side of the spring which the examiner is interpreting as showing a compression direction). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al (hereinafter “Sugiura”) (US 10,471,568 B2) in view of Raehder (DE 4419208 C1) and Maeguchi et al (hereinafter “Maeguchi”) (US 9,573,246 B2).
Regarding Claim 1, Sugiura discloses a shot peening device (Figs 1-5) comprising: a turntable mechanism (Fig 4) including a turntable (30) which is rotatable around a revolution axis (Z1); a revolution mechanism (34) which rotates the turntable mechanism; a holding mechanism (70) which is configured to hold a lower end turn portion (50a) and an upper end turn portion (76) of a coil spring (12) while the coil spring is kept standing and to move around the revolution axis (Z1) with the turntable (30); a rotation mechanism (54) which rotates the holding mechanism (70) around a 
While Sugiura discloses the controller (66) is designed to accurately apply an adequate load to the spring (12) by the pressure mechanism when in the shot position (Col 11, Lines 16-20), Sugiura does not disclose a load detector which detects a load applied to the coil spring by the pressure mechanism and the controller detects a change in the load based on a signal output from the load detector, and which stores a chronological change of the load during the shot peening.
However, in the same field of endeavor, Raehder teaches of a shot peening device (Fig 2) comprising a pressure mechanism (5) and holding mechanism (7) which compresses a coil spring (1) (Fig 2, shows the compression being applied by the cone-shaped spring holders 7) and a load detector (not shown) which detects a load applied by the pressure mechanism (5) and further comprising a controller which detects a change in the load based on a signal output from the load detector (Pg 7, Lines 1-5 and Claim 2 describe the clamping device is equipped with a force measuring system and the initial stressing forces can be controlled and monitored. The examiner is interpreting the controlling and monitoring to represent a load cell used to monitor the force applied throughout the shot peening process) and stores a chronological change of the load during the shot peening (The examiner is interpreting that by controlling and monitoring 
Therefore, given that Sugiura discloses maintaining adequate compression during shot peening, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the pressure mechanism of Sugiura to include a load cell and further modify the controller to communicate with the load cell, as taught by Raehder, in order to allow the controller to maintain proper compression and length of the spring during shot peening process (Raehder: Pg 7, Lines 3-5).
Further, while the combination of Sugiura and Raehder teaches monitoring the chronological change in load, the combination does not teach a display which displays the chronological change of the load produced during the shot peening.
However, in the same field of endeavor, Maeguchi teaches of a controller (10) (Fig 1) in a jet peening device that has an input device (11) and output (display 12) for inputting and displaying necessary information regarding the shot peening for the purpose of allowing a user to monitor and control the necessary information (Col 6, Lines 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the controller of the combination to include an input device and display, as taught by Maeguchi, in order to 
Regarding Claim 2, Raehder further teaches the load detector is a load cell disposed in a load transfer path between a pressure mechanism (5) and a holding mechanism (7) (Pg 7, Lines 1-5 describes the pressure mechanism equipped with the load cell and therefore within the load transfer path).
Regarding Claims 9 and 10, the combination further teaches the controller (Sugiura: 66) notifies when the load becomes out of an acceptable range during the shot peening (Note, the load detector [Raehder] controls and monitors the pressure applied by the pressure mechanism [Sugiura: 106]. Therefore when the load is out of an acceptable range, the controller notifies and adjusts the pressure mechanism).
Regarding Claims 11 and 12, Sugiura further discloses the controller (66) controls the pressure mechanism (106) such that the load becomes a constant value during the shot peening (Col 5, Lines 30-32 and Col 11, Lines 16-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                           
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725